Citation Nr: 1008123	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-38 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's application to reopen a previously denied claim for 
service connection for PTSD and denied entitlement to special 
monthly pension on the basis of the need for regular aid and 
attendance of another person or by reason of being 
housebound.

In January 2007, the Board denied both claims on appeal.  The 
Veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2007, a Joint Motion for Partial Remand (Joint 
Motion) was brought before the Court.  In an Order dated in 
October 2007, the Court remanded the part of the Board's 
decision that declined to reopen a claim for service 
connection for PTSD for compliance with the instructions in 
the Joint Motion.  The Order also dismissed the appeal of the 
special monthly pension claim.  Thus, the only issue 
currently on appeal is whether new and material evidence has 
been submitted to reopen a claim for service connection for 
PTSD.

Pursuant to the Joint Motion, in November 2007 the Board 
remanded this issue to the RO for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDINGS OF FACT

1.  A September 1997 Board decision denied service connection 
for PTSD on the basis that the Veteran's claimed stressors 
could not be corroborated.  

2.  The evidence received since the September 1997 Board 
decision does not bear directly and substantially upon a 
specific matter in dispute.
CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1997).

2.  Evidence received since the September 1997 Board decision 
is not new and material, and the Veteran's service connection 
claim for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by 
the February 2004 letter.   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The veteran has not been examined in conjunction with his 
claim; however, in a claim to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  38 U.S.C.                § 5103A(f); 38 
C.F.R. 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty to 
provide the veteran a VA examination if the claim is not 
reopened.  

In the October 2007 Joint Motion, the parties agreed that the 
duty to assist the Veteran in corroborating his stressors had 
not been met.  Specifically, they pointed to an October 1998 
letter from the Center for Research of Unit Records (CRUR, 
now the U.S. Army and Joint Services Records Research Center 
(JSRRC)), advising the RO that it should undertake a search 
for morning reports with the National Personnel Records 
Center (NPRC) in an effort to verify the Veteran's claimed 
stressors.  The letter further advised that any request for 
morning reports must provide a three month date range for the 
reports to be searched, or, alternatively, a detailed 
statement of the event with an approximate date.  The Veteran 
was not advised of the need for additional corroborating 
information, and no request for morning reports was filed, 
prompting the October 2007 Joint Motion.

In its November 2007 remand, the Board directed that the 
Veteran be asked to provide any evidence in his possession 
corroborating his stressors.  The remand emphasized that the 
Veteran should be asked to provide a three month date range 
for the stressful incident(s) or a detailed description of 
the event(s) with an approximate date.  

In July 2008, the RO notified the Veteran of the need for 
additional corroborating evidence.  The letter clearly stated 
that a three month date range or a detailed description of 
the stressful event(s) with an approximate date was needed; 
however, the Veteran did not respond.

Without additional corroborating evidence, including a three 
month date range and/or a detailed description of the 
stressful event with an approximate date, a search for 
morning reports cannot be undertaken.  Since the Veteran has 
not provided the requested information despite proper 
notification, the Board finds that there has been substantial 
compliance with the October 2007 Joint Motion and subsequent 
Order of the Court.  Thus, in the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

The Board is satisfied that the duties to notify and assist 
have been met.

New and Material Evidence

Service connection for PTSD was denied in a September 1997 
Board decision on the grounds that the Veteran was not a 
combat participant and his claimed stressors could not be 
corroborated.  There was no timely appeal filed, and the 
decision became final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (1997).

The Veteran filed a new claim for service connection for PTSD 
in April 1998, which was denied in December 1998, on the 
grounds that no new and material evidence had been submitted 
that corroborated the Veteran's claimed in-service stressors.   
In the Joint Motion for Remand, the parties stipulated that 
the Veteran filed a timely notice of disagreement to this 
determination.  

Evidence received with the 1998 claim includes a lay 
statement from the Veteran's wife, describing the Veteran's 
PTSD symptomatology and stating her belief that PTSD is due 
to stressful events in service, and VA clinical notes 
documenting the Veteran's mental health treatment.  

For those cases in which a request to reopen a previously 
disallowed claim was filed before August 29, 2001, new and 
material evidence is defined as "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

The lay statement and VA clinical notes are new, as they were 
not previously considered; however, they are not material to 
the claim, as they do not bear directly and substantially on 
the question of whether the Veteran's in-service stressors 
can be corroborated.  Thus, the newly received evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id.  As previously 
explained, though the JSRRC indicated that an additional 
search for morning reports could be made, the Veteran did not 
cooperate by identifying a range of time during which a 
meaningful search could be conducted despite being advised 
that additional corroborating information was necessary.  As 
no new and material evidence has been submitted since the 
last final denial of the Veteran's claim, the claim is not 
reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for PTSD is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


